United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1688
                                   ___________

Howard D. Brown,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *        [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: May 4, 2000

                               Filed: June 19, 2000
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Howard D. Brown appeals the district court’s1 order affirming the
Commissioner’s decision to deny his applications for disability insurance benefits and
supplemental security income. Mr. Brown had alleged disability since May 1987 from
right-side nerve and muscle damage. After a hearing, an administrative law judge


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom this case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
(ALJ) concluded that although Mr. Brown could not perform his past relevant work,
based on the medical-vocational guidelines he had the residual functional capacity for
a full range of sedentary work. In his decision, the ALJ specifically discounted the
opinion of Mr. Brown’s consulting psychologist, Dr. Douglas Stevens, that Mr. Brown
was vocationally disabled from major depression, a pain disorder, and certain
personality traits.2

       On appeal, Mr. Brown argues the ALJ erred in discrediting his subjective
complaints of pain, in disregarding Dr. Stevens’s uncontroverted opinion and
substituting his own, in applying the medical-vocational guidelines instead of calling
a vocational expert (VE), and in failing to evaluate the combined effects of his
impairments. After a thorough review of the record, we conclude the ALJ’s findings
are supported by substantial evidence in the record as a whole. See Prosch v. Apfel,
201 F.3d 1010, 1012 (8th Cir. 2000) (standard of review).

       The ALJ properly discredited Mr. Brown’s subjective complaints of pain by
noting the inconsistency between the medical findings and the level of his alleged pain;
the lack of limitations--other than heavy lifting, overhead reaching, and certain right-
arm activity restrictions--imposed by his physicians; his daily activities; his failure to
seek medical treatment since 1991; and the lack of prescription pain medications. See
Gray v. Apfel, 192 F.3d 799, 803-04 (8th Cir. 1999) (ALJ properly discredited
claimant’s subjective complaints of pain based on discrepancy between complaints and
medical evidence, inconsistent statements, lack of pain medications, and extensive daily
activities); Riggins v. Apfel, 177 F.3d 689, 692 (8th Cir. 1999) (“%As is true in many
disability cases, there is no doubt that the claimant is experiencing pain; the real issue
is how severe that pain is.&” (citation omitted)). Also, the ALJ appropriately discounted
Mr. Brown’s contention that he could not afford medication and further treatment


      2
      Dr. Stevens’s November 1995 assessment was not conducted until after Mr.
Brown’s applications were denied initially and on reconsideration.
                                           -2-
absent evidence showing he sought low-cost or free medical care, and given the
evidence suggesting he routinely bought beer and cigarettes. See Riggins, 177 F.3d at
693.

       We agree with the district court that the ALJ properly discredited the opinion of
Dr. Stevens, as the only evidence of a mental impairment was Dr. Stevens’s one-time
assessment, which was based on Mr. Brown’s self-reported symptoms and his
performance on tests; and Mr. Brown did not take anti-depressants or seek treatment
either before or after Dr. Stevens’s assessment. See Jenkins v. Apfel, 196 F.3d 922,
925 (8th Cir. 1999) (opinion of consulting physician who examined claimant once or
not at all does not generally constitute substantial evidence); cf. Clark v. Apfel, 141
F.3d 1253, 1256 (8th Cir. 1998) (IQ scores were properly disregarded where they
resulted from one-time assessment of non-treating psychologist and were inconsistent
with claimant’s daily activities, and other medical records made no mention of
intellectual impairment).

       Finally, we agree with the district court that the ALJ could rely on the medical-
vocational guidelines and was not required to consult a VE, as he properly discredited
Mr. Brown’s alleged nonexertional impairments of depression and disabling pain, see
Reynolds v. Chater, 82 F.3d 254, 259 (8th Cir. 1996); and that Mr. Brown’s combined-
impairment argument fails, because the ALJ specifically noted his post-accident back,
neck, shoulder, and leg problems, finding them severe but not of the listing level either
alone or in combination, see Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-